1678DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Due to applicant’s amendment filed on October 25, 2021, the objections the drawings and specifications and the 112(b) rejections in the previous office action (dated 06/23/2021), are hereby withdrawn. Claims 1, 4, 6, 10-13 have been amended, claims 2-3 and 7-9 were previously presented, and lastly claims 5 and 14-20 were previously and still withdrawn from further consideration (due to the restriction requirement dated  04/23/2021).
	Therefore, claims 1-4 and 6-13 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, Ln. 2-3, the phrase, “…a thickness based on a thickness of a golf tee…” renders the claim to be vague and indefinite because the applicant defines “a thickness” in reference to “a thickness of a golf tee shank” in which neither the golf tee nor the thickness of the golf tee shank are positively recited. Therefore, it is unclear as to what structural limitation(s) or relationship(s) are being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 6, the phrase, “…the golf tee…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish or positively recited “a golf tee.” Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. In other words, it is unclear if the “golf tee” is a part of the claimed invention or not? Further clarification is required. 
	In claim 6, Ln. 2-3, the phrase, “…a thickness of the thin box…” renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing the same “a thickness” (claim 1, Ln. 2-3; which claim 6 depends from) OR a different “thickness” in this instance?  Further clarification is required.
	In claim 11, Ln. 1-2, the phrase, “…the plurality of lateral overlapping filaments…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing “a plurality of laterally overlapping filaments” (claim 1, Ln. 5; which claim 11 depends from) when referring to “the plurality of lateral overlapping filaments” OR different “overlapping filaments”? Further clarification is required.
	In claim 12, Ln. 2, the phrase, “…the golf tee…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish or positively recited “a golf tee” per se in claim 1 (which claim 12 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. In other words, it is unclear if the “golf tee” is a part of the claimed invention or not? Further clarification is required.
	In claim 12, Ln. 2-4, the phrase in each instance, “…the plurality of lateral overlapping filaments…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing “a plurality of laterally overlapping filaments” (claim 1, Ln. 5; which claim 12 depends from) when referring to “the plurality of lateral overlapping filaments” OR different “overlapping filaments”? Further clarification is required.
	In claim 13, Ln. 2-3, the phrase, “…a thickness based on a thickness of a golf tee…” renders the claim to be vague and indefinite because the applicant defines “a thickness” in reference to “a thickness of a golf tee shank” in which neither the golf tee nor the thickness of the golf tee shank are positively recited. Therefore, it is unclear as to what structural limitation(s) or relationship(s) are being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 6-8, the phrase in each instance, “…the golf tee…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish or positively recited “a golf tee.” Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. In other words, it is unclear if the “golf tee” is a part of the claimed invention or not? Further clarification is required.
	In claim 13, Ln. 6-7, the phrase, “…the plurality of overlapping filaments…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing “a plurality of laterally overlapping filaments” (claim 13, Ln. 5) when referring to “the plurality of overlapping filaments” OR different “overlapping filaments”? Further clarification is required.
	In claim 13, Ln. 9-10, the phrase, “…the plurality of lateral overlapping filaments…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing “a plurality of laterally overlapping filaments” (claim 13, Ln. 5) when referring to “the plurality of lateral overlapping filaments” OR different “overlapping filaments”? Further clarification is required. 
As for claims 2-4 and 6-12, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 5878460 – art of record; hereinafter Bruce).
Regarding claim 1, Bruce discloses a golf tee holder (10) comprising: 
a thin box (12) having a top, a bottom and lateral sides (20) and a thickness based on a thickness of a golf tee shank, the thin box configured to define a plurality of open sides (23 and 32; see annotated Fig. 4 below);  5and 
capable of providing a friction retention of the golf tee) and wherein the plurality of open sides are lined with the plurality of laterally overlapping filaments (Bruce Col. 2 Ln. 58 – Col. 4 Ln. 54 and Figs. 1-6).

    PNG
    media_image1.png
    576
    830
    media_image1.png
    Greyscale

Regarding claim 2, Bruce further discloses a clip disposed on the thin box, the clip is capable of attaching the thin box to a ball cap bill (see annotated Bruce Fig. 4 above).
Regarding claim 4, Bruce further discloses wherein the plurality of laterally overlapping filaments have a length equal to or greater than the thickness of the thin box and are attached to one or both of a top and a bottom of the thin box (see Bruce Figs. 1-6).
Regarding claim 6, Bruce further discloses wherein a length of the plurality of laterally overlapping filaments is less than or equal to a thickness of the thin box (Bruce Col. 2 Ln. 58 – Col. 4 Ln. 54 and Figs. 1-6).
Regarding claim 7, Bruce further discloses wherein the plurality of open sides is equal to or less than three lateral sides (see annotated Bruce Fig. 4 above).
Regarding claim 10, Bruce further discloses a clip comprises a complementary convex free end edge configured to a curvature 5of a ball cap bill (see annotated Bruce Fig. 2 below).

    PNG
    media_image2.png
    581
    611
    media_image2.png
    Greyscale

Regarding claim 11, Bruce further discloses wherein the plurality of lateral overlapping filaments comprise one of bristles (Bruce Col. 2 Ln. 58 – Col. 4 Ln. 54 and Figs. 1-6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce.
Regarding claim 8, Bruce as above further teaches the following, “…the device 10 (i.e.  the golf tee holder) to be efficiently attached to one’s golf bag for easy accessibility, and is lightweight and compact size enable it to be a useful accessory without overloading the golf bag…” (Bruce Col. 3 Ln. 60-65). Hence, Bruce suggests a fairly small sized golf tee holder but does not teach the specific dimensions of the golf tee holder; emphasis added. 
	Consequently, Bruce fails to teach wherein the thickness of the thin box is a nominal 5/16th to 7/16th inches.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thin box have a thickness to be a nominal 5/16th to 7/16h inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.05(II)(A) or §2144.04(IV)(A)
Regarding claim 9, Bruce as above further teaches the following, “…the device 10 (i.e.  the golf tee holder) to be efficiently attached to one’s golf bag for easy accessibility, and is lightweight and compact size enable it to be a useful accessory without overloading the golf bag…” (Bruce Col. 3 Ln. 60-65). Hence, Bruce suggests a fairly small sized golf tee holder but does not teach the specific dimensions of the golf tee holder; emphasis added. 
	Consequently, Bruce fails to teach wherein a length of the thin box is a nominal 1.5 inches to 2.0 inches.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thin box have a length of is a nominal 1.5 to 2.0 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in See MPEP §2144.05(II)(A) or §2144.04(IV)(A)

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Chang (US 6193121; hereinafter Chang).
Regarding claim 3, Bruce as above teaches all the structural limitations as set forth in claim 1, except for a golf ball marker component.
	Chang is in the same field of endeavor as the claimed invention, which is a golf tee holder/carrier.  Chang teaches a golf tee holder embodiment (10; as shown in Figs. 3a-8) comprising: a thin box having a top, a bottom and lateral sides and a thickness based on a diameter of a golf tee, a plurality of laterally filaments (31; see Chang Fig. 5), and a golf ball marker component (33 – see Chang Fig. 8; Chang Col. 2 Ln. 63 – Col. 3 Ln. 60).
	With this mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the golf tee holder (of Bruce) with a similar golf ball marker component (as taught by Chang) to allow the user easily locate where they need to hit the next shot from (i.e. provides an visual indicator or indicia for the user). 
Regarding claim 10, to the degree it can be argued that Bruce fails to teach the clip comprises a complementary convex free end edge configured to a curvature 5of a ball cap bill.
	Chang is in the same field of endeavor as the claimed invention, which is a golf tee holder/carrier.  Chang teaches a golf tee holder embodiment (10; as shown in Figs. 3a-8) comprising: a thin box having a top, a bottom and lateral sides and a thickness based on a diameter of a golf tee, a plurality of laterally filaments (31; see Chang Fig. 5), a clip (11) wherein the clip comprises a complementary convex free end edge configured to a curvature 5of a ball cap bill (see annotated Chang Fig. 5 below), and  a golf ball marker component (33 – see Chang Fig. 8; Chang Col. 2 Ln. 63 – Col. 3 Ln. 60).

    PNG
    media_image3.png
    748
    419
    media_image3.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the clip (of Bruce) to a similar shape (as taught by Chang) to provide a better securement of the golf tee holder to the ball cap bill, golf bag and/or another structures (i.e. belt or shoes) and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Bromley (US 3902634; hereinafter Bromley).
Regarding claim 12, Bruce as above further teaches all the structural limitation(s) as set forth in claim 1, except for a spring element within the thin box configured to return the golf tee pressed into the plurality of lateral overlapping filaments back out through the plurality of lateral overlapping filaments.
	Bromley is in the same field of endeavor as the claimed invention, which is a golf tee magazine (or holder). Bromley teaches a golf tee magazine or holder (10) having a thin tube (11-13) having a top, bottom, a thickness based on a golf tee, a plurality of overlapping filaments (26) configured to provide a friction retention of a golf tee (see Bromley Fig. 3), a spring element (33) within the thin tube configured to return the golf tee pressed into the plurality of lateral overlapping filaments back out through the plurality of lateral overlapping filaments (Bromley Col. 2 Ln. 48 – Col. 3 Ln. 44 and Figs. 1-4).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thin box (of Bruce) with a similar spring element (as taught by Bromley) to allow for easy dispensing of the golf tees from the golf tee holder.
Regarding claim 13, modified Bruce as above further teaches a golf tee holder, comprising:
a thin box having a top, a bottom and lateral sides and a thickness based on a thickness of a golf tee, the thin box configured to define a plurality of open sides;
a plurality of laterally overlapping filaments configured to provide a friction retention of the golf tee, wherein the plurality of open sides are lined with the plurality of overlapping filaments; and
a spring element within the thin box configured to return the golf tee pressed into the plurality of laterally overlapping filaments back out through the plurality of lateral overlapping filaments.


Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive for the following reason(s):
In response to applicant’s argument that the prior art (specifically Chang) does not teach claimed feature of “a complementary convex free end edge configured to a curvature of a ball cap bill…Chang has no convex free end edge of a clip configured to a curvature of a ball cap bill” (Remarks pg. 6). Examiner respectfully disagrees with this assertion because in the art rejection above (specifically see annotated Chang Fig. 5 above and reproduced below), which clearly shows the clip having “a commentary convex free end edge” which is capable of being attached to a ball cap bill; emphasis added.

    PNG
    media_image3.png
    748
    419
    media_image3.png
    Greyscale

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For at least these reason(s), examiner maintains all of the previous art rejection(s); emphasis added.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736